               Case 2:19-cr-00230-JLR Document 86 Filed 04/12/21 Page 1 of 3




 1                                                                     The Honorable James L. Robart
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT FOR THE
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
 9
10 UNITED STATES OF AMERICA,                            CASE NO. CR19-0230JLR
11                                                      ORDER SETTING TRIAL DATE
                                      Plaintiff,
12
                             v.
13
14 LEONTAI BERRY,
15
                                      Defendant.
16
17          Having considered the record in this matter, and the General Orders of the United States
18 District Court for the Western District of Washington addressing measures to reduce the
19 spread and health risks from COVID-19, which are incorporated herein by reference, the Court
20
     hereby FINDS as follows:
21
            1. In light of the recommendations made by the Centers for Disease Control and
22
                Prevention (CDC) and Public Health for Seattle and King County regarding social
23
                distancing measures required to stop the spread of COVID-19, it is still not possible
24
                at this time to proceed with a jury trial. However, with vaccinations rising and case
25
                counts, hospitalizations, and deaths falling, it appears that jury trials may safely
26
27              resume in the near future.

28

     Order Setting Trial Date                                                  UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Leontai Berry, CR19-230 JLR - 1
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
               Case 2:19-cr-00230-JLR Document 86 Filed 04/12/21 Page 2 of 3




 1
            2. The Western District of Washington will resume in-person criminal jury trials on
 2
                May 17, 2021, with one jury trial proceeding at a time in each courthouse. See GO
 3
                04-21. During this initial phase, criminal jury trials have been prioritized for trial in
 4
                May and June primarily based on the age of the case and the defendant’s custody
 5
                status. Mr. Berry is out of custody.
 6
            3. The Court incorporates its oral findings and conclusions from the status conference
 7
 8              held on April 5, 2021.

 9          4. For the foregoing reasons, the Court finds that the failure to grant a continuance of
10              the trial date in this case would result in a miscarriage of justice. See 18 U.S.C.
11              § 3161(h)(7)(B)(i). Accordingly, pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court
12              finds that the ends of justice served by continuing the trial in this case outweigh the
13              best interest of the public and the defendant in a speedier trial.
14          IT IS ORDERED that the trial date in this matter is set for July 1, 2021. The pretrial
15 motions deadline is set for May 27, 2021.
16
          IT IS FURTHER ORDERED that the period of time from the status conference on
17
   April 5, 2021, up to and including the new trial date of July 1, 2021, shall be excludable time
18
   pursuant to 18 U.S.C. § 3161.
19
20
            Dated this 12th day of April, 2021.
21
22
23
24
                                                        A
                                                        The Honorable James L. Robart
25                                                      U.S District Court Judge
26
27
28

     Order Setting Trial Date                                                  UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Leontai Berry, CR19-230 JLR - 2
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
               Case 2:19-cr-00230-JLR Document 86 Filed 04/12/21 Page 3 of 3




 1
 2
 3
 4
     Presented by:
 5
   /s/ Jessica M. Manca____________
 6
   JESSICA M. MANCA
 7 Assistant United States Attorney
 8
 9 Approved via Email:
10
   /s/ Cathy Gormley
11 CATHY GORMLEY
   Counsel for Leontai Berry
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Order Setting Trial Date                                      UNITED STATES ATTORNEY
                                                                  700 STEWART STREET, SUITE 5220
     United States v. Leontai Berry, CR19-230 JLR - 3
                                                                    SEATTLE, WASHINGTON 98101
                                                                          (206) 553-7970
